DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2. 	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the limitations, "a separation between the S/D region and the buffer layer of the second portion of the fin structure is from about 0.05 to about 0.2” (Claim 17, Lines 1-2), the metes and bounds of the claimed limitation can not be determined because this limitation is not defined in the claim or specification in any way to allow an objective determination as to what a separation between the S/D region and the buffer layer of the second portion of the fin structure is from about 0.05 to about 0.2. Since the unit is not specified, it is unclear the separation is from about 0.05 nm to about 0.2 nm; from about 0.05 µm to about 0.2 µm; or from about 0.05 cm to about 0.2 cm. 
Examiner is reading this limitation, “a separation between the S/D region and the buffer layer of the second portion of the fin structure is from about 0.05 to about 0.2”, as a separation between the S/D region and the buffer layer of the second portion of the fin structure is from about 0.05 nm to about 0.2 nm.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by More et al. (US 2019/0165175) (hereafter More).
Regarding claim 15, More discloses a semiconductor structure, comprising: 
a substrate 202 (Fig. 8D, paragraph 0020); 
a fin structure 210 (Fig. 8D, paragraph 0024) over the substrate 202 (Fig. 8D), wherein the fin structure 210 (Fig. 8D) comprises a channel layer (portion of 210 between 790 in Fig. 8D) and a buffer layer 206E (Fig. 8D, paragraph 0027) between the channel layer (portion of 210 between 790 in Fig. 8D) and the substrate 202 (Fig. 8D), and wherein the channel layer (portion of 210 between 790 in Fig. 8D) and buffer layer 206E (Fig. 8D) comprise different germanium atomic concentrations (see paragraph 0030, wherein 212 has a germanium content in a range from 10% to 30%; and see paragraph 0023, wherein 206E is silicon); 
a gate structure (418, 852, 854, and 860 in Fig. 8D) over a first portion (portion of 210 formed vertically below 418 in Fig. 8D) of the fin structure 210 (Fig. 8D); and 
a source/drain (S/D) region 790 (Fig. 8D, paragraph 0055) formed over a second portion (portion of 210 formed vertically below 820 in Fig. 8D) of the fin structure 210 (Fig. 8D), wherein a first thickness of the channel layer (portion of 210 between 790 in Fig. 8D) of the first portion (portion of 210 formed vertically below 418 in Fig. 8D) of the fin structure 210 (Fig. 8D) is greater than a second thickness (portion of 210 formed vertically below 820 in Fig. 8D) of the second portion of the fin structure 210 (Fig. 8D).  
Regarding claim 18, More further discloses the semiconductor structure of claim 15, wherein the channel region 210 (Fig. 8D, paragraph 0030) comprises a first germanium atomic concentration, and wherein the buffer layer 206E (Fig. 8D) comprises a second germanium atomic concentration less (see paragraph 0030, wherein 212 has a germanium content in a range from 10% to 30%; and see paragraph 0023, wherein 206E is silicon) than the first germanium atomic concentration.  
Regarding claim 19, More further discloses the semiconductor structure of claim 15, wherein top 212 (Fig. 8D) and bottom 214 (Fig. 8D) portions of the channel layer 210 (Fig. 8D) comprise different germanium atomic concentrations (see paragraph 0030, wherein “the lower part 212 of the semiconductor alloy film 210 has a lower atomic percent content (atomic percent content herein referred to as “content”) of germanium than the upper part 214 of the semiconductor alloy film 210 comprising SiGe”) from each other.  
Regarding claim 20, More further discloses the semiconductor structure of claim 15, further comprising a gate spacer 680 (Fig. 8D, paragraph 0052) formed adjacent to the gate structure (418, 852, 854, and 860 in Fig. 8D) and over a third portion (portion of 210 formed vertically below 680 in Fig. 8D) of the fin structure 210 (Fig. 8D), wherein a top surface (top surface of the 212 contacting the bottom LDD region (element number is not shown in Fig. 8D but see 798B in Fig. 8E) vertically below 680 in Fig. 8D) of the third portion (portion of 210 formed vertically below 680 in Fig. 8D) of the fin structure 210 (Fig. 8D) is lower than an other top surface of the first portion (portion of 210 formed vertically below 418 in Fig. 8D) of the fin structure 210 (Fig. 8D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over More et al. (US 2019/0165175) (hereafter More).
Regarding claim 16, More discloses the semiconductor structure of claim 15, however More does not explicitly disclose a ratio of the second thickness to the first thickness is from about 0.05 to about 0.2.  
Regarding the limitation, “a ratio of the second thickness to the first thickness is from about 0.05 to about 0.2”, More discloses the second thickness (see Fig. 6B and paragraph 0054, wherein the depth of 682) is in a range from 30 nm and to 100 nm. And More discloses the first thickness (see paragraph 0031, wherein the thickness of 212 is in a range from about 30 nm to about 60 nm and the thickness of 214 is in a range from about 20 nm to about 50 nm; and see paragraph 0044, wherein the thickness of 216 is in a range from about 0.5 nm to about 5 nm.) is in a range from about 50.5 nm to about 115 nm. Therefore, More discloses the ratio of the second thickness to the first thickness is from about 0.26 (= 30 nm / 115 nm) to about 1.98 (= 100 nm / 50.5 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of More to form a ratio of the second thickness to the first thickness is from about 0.05 to about 0.2, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 17, More discloses the semiconductor structure of claim 15, however More does not explicitly disclose a separation between the S/D region and the buffer layer of the second portion of the fin structure is from about 0.05 nm to about 0.2 nm.  
Regarding the limitation, “a separation between the S/D region 790 (Fig. 8D, paragraph 0055) and the buffer layer 206E (Fig. 8D) of the second portion of the fin structure is from about 0.05 to about 0.2”, More discloses the second thickness (see Fig. 6B and paragraph 0054, wherein the depth of 682) is in a range from 30 nm and to 100 nm. And More discloses the first thickness (see paragraph 0031, wherein the thickness of 212 is in a range from about 30 nm to about 60 nm and the thickness of 214 is in a range from about 20 nm to about 50 nm; and see paragraph 0044, wherein the thickness of 216 is in a range from about 0.5 nm to about 5 nm.) is in a range from about 50.5 nm to about 115 nm. The thickness of 212 between S/D region 790 and the buffer layer 206E is in a range from about 0 (= 50.5 - 100) nm to about 85 (= 115 - 30) nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of More to form a separation between the S/D region and the buffer layer of the second portion of the fin structure is from about 0.05 nm to about 0.2 nm, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Fung et al. (US 2017/0033220), discloses forming a fin structure (30 and 50 in Fig. 6, paragraph 0040) over a substrate 10 (Fig. 6, paragraph 0034), wherein the fin structure (30 and 50 in Fig. 6) comprises a buffer layer 30 (Fig. 6, paragraph 0034); and forming a recess structure 65 (Fig. 7, paragraph 0043), wherein the recess structure 65 (Fig. 7) comprises a bottom surface over the buffer layer 30 (Fig. 7) but fails to disclose the fin structure comprises a channel layer and a buffer layer between the channel layer and the substrate; and forming a recess structure in the channel layer. Additionally, the prior art does not teach or suggest a method, comprising: forming a fin structure over a substrate, wherein the fin structure comprises a channel layer and a buffer layer between the channel layer and the substrate; forming a recess structure in the channel layer, wherein the recess structure comprises a bottom surface over the buffer layer in combination with other elements of claim 1.
In addition, a closest prior art, Fung et al. (US 2017/0033220), discloses the fin structure (70 and 80 in Fig. 8) comprises a channel layer (70 and 80 in Fig. 8, paragraph 0048) with a top surface being exposed and made of a different material (see paragraph 0022, wherein 80 is Si.sub.1-xGe.sub.x, where x is in a range of about 0.8 to about 1.0; and see paragraph 0031, wherein the substrate 10 is silicon substrate) from the substrate 10 (Fig. 6); and forming a gate structure (90 and 95 in Fig. 13, paragraph 0049) over the top surface of the channel layer 80 (Fig. 12) but fails to teach forming a recess structure in a first portion of the channel layer and over a second portion of the channel layer, wherein the recess structure is adjacent to the gate structure; and forming a source/drain (S/D) epitaxial layer in the recess structure. Additionally, the prior art does not teach or suggest a method, comprising: forming a recess structure in a first portion of the channel layer and over a second portion of the channel layer, wherein the recess structure is adjacent to the gate structure; and forming a source/drain (S/D) epitaxial layer in the recess structure in combination with other elements of claim 8.

A closest prior art, Fung et al. (US 2017/0033220), discloses a method, comprising: forming a fin structure (30 and 50 in Fig. 6, paragraph 0040) over a substrate 10 (Fig. 6, paragraph 0034), wherein the fin structure (30 and 50 in Fig. 6) comprises a buffer layer 30 (Fig. 6, paragraph 0034); forming a recess structure 65 (Fig. 7, paragraph 0043), wherein the recess structure 65 (Fig. 7) comprises a bottom surface over the buffer layer 30 (Fig. 7); forming a first epitaxial layer 70 (Fig. 8, paragraph 0044) over the bottom surface of the recess structure, wherein the first epitaxial layer (see 4 in Fig. 1A; and see paragraph 0021, wherein “Si.sub.1-xGe.sub.x, where x is in a range of about 0.1 to about 0.6”) comprises a first atomic concentration of germanium; and forming a second epitaxial layer 80 (Fig. 8, paragraph 0044) over the first epitaxial layer 70 (Fig. 8), wherein the second epitaxial layer comprises a second atomic concentration (see 5 in Fig. 1A; and see paragraph 0022, wherein “Si.sub.1-xGe.sub.x, where x is in a range of about 0.8 to about 1.0”) of germanium greater (see paragraph 0021, wherein “The germanium content of the barrier layer 4 is equal to or smaller than the germanium content of the fin structure 5”) than the first atomic concentration of germanium but fails to teach the fin structure comprises a channel layer and a buffer layer between the channel layer and the substrate; and forming a recess structure in the channel layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-7 depend on claim 1.
In addition, a closest prior art, Fung et al. (US 2017/0033220), discloses a method, comprising: forming a fin structure (70 and 80 in Fig. 8, paragraph 0048) over a substrate 10 (Fig. 8, paragraph 0034), wherein the fin structure (70 and 80 in Fig. 8) comprises a channel layer (70 and 80 in Fig. 8, paragraph 0048) with a top surface being exposed and made of a different material (see paragraph 0022, wherein 80 is Si.sub.1-xGe.sub.x, where x is in a range of about 0.8 to about 1.0; and see paragraph 0031, wherein the substrate 10 is silicon substrate) from the substrate 10 (Fig. 6); forming a gate structure (90 and 95 in Fig. 13, paragraph 0049) over the top surface of the channel layer 80 (Fig. 12) but fails to teach forming a recess structure in a first portion of the channel layer and over a second portion of the channel layer, wherein the recess structure is adjacent to the gate structure; and forming a source/drain (S/D) epitaxial layer in the recess structure as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-14 depend on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        
/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813